For claim interpretation purposes the examiner notes the following.  The term “hydrocarbyl” which defines R3 in claim 1 is limited to groups containing only hydrogen and carbon.  It is evident that R1 and R2 do not allow for any Ar1-X-Ar2 groups.  As such the (c) units are the only ones that can contain the Ar1-X-Ar2 groups when X is O.  Thus, while the claim technically can include 0 mole% (c) units, at least one (c) unit must be present when X is O.  Note that the term hydrocarbyl allows for the Ar1-X-Ar2 groups when X is CH2 such that 0 mole% (c) can be present when at least one R3 is Ar1-X-Ar2 and X is CH2.

Claim 1 and 7 to 10 are allowed.  There is nothing that teaches or suggests a polysiloxane as claimed having the specific combination of units as claimed, particularly having the (a), (b) and (c) units as limited by these claims.  The prior art teaches silanes that are used to form these units (a) to (c).  See for instance 2.258,221, 10889,690 and 10,435,420.  There is nothing that teaches or suggests the specific combination of silanes or any reactant that will result in these particular units in the particular amount as claimed.  The remaining references cited in PTO-892 are cited as being of general interest.

The Examiner has reviewed the “X” reference cited in the search report filed in this application on 8/27/19 but does not agree that this reference is anticipatory or even renders the claims obvious.  This siloxane therein is part of a curable composition such that the Si atoms contain either a vinyl or hydrogen group.  Furthermore there is nothing in these references that teaches or suggest the particular combination of units as defined by (a), (b) and (c).  

Claims 2 to 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 2, the word “or” should be replaced by “and”.  This reflects the language for a proper Markush group.
	In claim 3, reference to “C6-C30” aryl groups lacks antecedent basis.
	
Claims 3 to 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The term aryl (claim 3) and the term hydrocarbyl (claim 5) do not allow for Ar1-X-Ar2 groups when X is O.  As such allowing for these groups to include groups when X is O is not considered to be further limiting.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


Mgm
3/13/2021


/MARGARET G MOORE/Primary Examiner, Art Unit 1765